Citation Nr: 9921968	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for acquired 
psychiatric disorder, to include to include organic 
personality disorder, organic brain syndrome, sexual 
deviation and exhibitionism, depressive neurosis, anxiety 
state in an explosive personality structure, and dementia.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1959 to 
January 1961, March 1961 to April 1966, and from September 
1967 to July 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for seizure disorder, denied reopening a 
claim for service connection for neurosis, and continued the 
10 percent disability evaluation for hypertension.  In an 
August 1996 decision, the Board reopened the claim for 
service connection for psychiatric disorder and remanded the 
case for further development.  The requested development has 
been accomplished, to the extent possible, and the case has 
been returned to the Board for further appellate review. 

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Seizure disorder was not manifest in service.

2.  Seizure disorder is not due to service.

3.  A service-connected disability is not the direct or 
proximate cause of a seizure disorder.  

4.  Organic personality disorder and organic brain syndrome 
were not manifest in service.

5.  Organic personality disorder and organic brain syndrome 
are not due to service.

6.  Competent evidence of a nexus between a current 
psychiatric disorder, to include sexual deviation and 
exhibitionism, depressive neurosis, anxiety state in an 
explosive personality structure, and dementia, and service is 
not of record.

7.  Schizoid personality disorder is not a disability for 
which service connection may be granted.

8.  Hypertension is currently manifested by diastolic 
pressure readings of less than 100.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (1998).

2.  A seizure disorder is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1998).

3.  Organic personality disorder and organic brain syndrome 
was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(1998).

4.  The claims for service connection for psychiatric 
disorder, to include sexual deviation and exhibitionism, 
depressive neurosis, anxiety state in an explosive 
personality structure, and dementia, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  Schizoid personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).

6.  Hypertension is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that service connection for a seizure 
disorder is warranted.  He stated that he received a head 
injury in service, which was the cause of his seizure 
disorder.  He also contends that there is a relationship 
between his seizure disorder and his service-connected 
hypertension.  As to a psychiatric disorder, the appellant 
contends that his past history of a nervous disorder was the 
beginning of what has now been diagnosed as his seizure 
disorder.  

a.  Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection for 
a psychosis and epilepsies may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as a psychosis and epilepsies, 
service connection is warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that a seizure disorder or 
psychiatric disorder arose under combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

b.  Secondary service connection

Under 38 C.F.R. § 3.310(a) (1998), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.  The Board notes that the appellant has been 
diagnosed with a seizure disorder and thus such is not in 
controversy.

c.  Relevant evidence

The relevant evidence in the record as to the claims for 
service connection follows.  The Board notes that the 
diagnosis of seizure disorder is not in controversy.

Service medical records reveal that reports of medical 
examinations conducted in March 1959, December 1960, March 
1963, February 1966, September 1967, November 1971, and 
February 1974, revealed that the neurologic system and 
psychiatric evaluation were normal.  In report of medical 
history completed by the appellant in March 1959, December 
1960, March 1961, March 1963, December 1966, September 1967, 
and November 1971, he stated "no" to ever having or having 
now epilepsy or fits, depression or excessive worry, and 
nervous trouble of any sort.  In the December 1960 report of 
medical history, the appellant stated "yes" to ever having 
or having now dizziness or fainting spells.  The examiner 
noted that the appellant reported occasional dizziness 
without fainting, which would last three to four seconds.  In 
the September 1967 and November 1971 reports of medical 
history, the appellant stated "no" to ever having or having 
now a head injury.  In the report of medical examination 
conducted in February 1974, the appellant denied any history 
of disturbances of consciousness.

In May 1964, the appellant was seen with complaints of 
fevers, dizziness, numbness, and hot and cold spells.  He 
stated that he thought it was caused by the water he was 
drinking.  The examiner stated that the appellant appeared to 
be somewhat depressed complaining of chills, sore throat, and 
aches in the lower extremities.  He also described 
hyperventilation.  The impression was depression.  In 
September 1965, the appellant complained of an upper 
respiratory infection and dizzy spells.  He reported that he 
felt dizzy for two days.  The impression was "[f]rontal 
sinusitis?"  In January 1969, the appellant reported feeling 
weak and vomiting.  He also reported dizziness.  Examination 
was negative.  The impression was viral syndrome.  

The appellant was referred to the mental health clinic in 
March 1974.  The examiner stated that the appellant had been 
seen by Dr. W. who had rendered an opinion on August 14, 
1973.  (It must be noted that the August 1973 record is not 
of record.)  The appellant presented himself as a friendly, 
cooperative male who looked his age.  He spoke in a logical 
and coherent manner.  There was no evidence of psychotic 
productivity present.  The appellant spoke directly and to 
the point.  He formed goal-directed ideas as well.  He 
indicated that he got himself into difficulties because of 
marital problems the previous year.  The examiner stated that 
the appellant had been seen by Dr. W., and that Dr. W. had 
given the appellant no psychiatric diagnosis.  Examination 
that day was unremarkable and the appellant appeared free 
from mental defect, disease, or derangement of the mind.  The 
examiner stated that nothing in the examination shed any 
different light different than what Dr. W. had observed in 
August 1973.

The appellant saw Dr. W. in April 1974.  Dr. W. noted that he 
had seen the appellant previously for a psychiatric 
evaluation in regard to litigation that was against the 
appellant.  The appellant reported another incident in which 
he got himself into trouble and did not want to go to the 
city jail because he could not stand being there.  He stated 
that he felt he might explode and go "ber[s]erk" and kill 
himself or hurt somebody else.  He was tearful, very upset, 
angry, and stated two or three times that he could no longer 
control his emotions.  He wished to get psychiatric help.  No 
diagnosis was entered.

The appellant was seen in August 1974 by a private 
psychiatrist, Dr. C. Dachtera.  Dr. Dachtera noted that the 
appellant had been brought up on charges and stated that the 
appellant had undergone an examination by two, court-
appointed psychiatrists, whose opinion was that the appellant 
was free from overt mental illness and qualified him as a 
mentally disordered sex offender.  Dr. Dachtera stated that 
the examiners determined that the appellant had a repetitive 
compulsion to engage in exhibitionistic behavior.  Dr. 
Dachtera stated that the appellant was neat in his appearance 
and was coherent, relevant, and showed no language deviation.  
He appeared to be of normal intelligence.  He was tense, but 
there was nothing bizarre in his general conduct.  Dr. 
Dachtera entered a diagnosis of sexual deviation and 
exhibitionism.

In an April 1975 hospitalization report, Dr. Benjamin Ogburn 
noted that the appellant had been transferred in September 
1974 for treatment in the sex offender program.  At that 
time, his problems were seen as being sexual deviation, 
family conflicts, depression, impulsiveness, possible 
hypertension, and difficulty with interpersonal 
relationships.  The appellant underwent a psychological 
evaluation in March 1975.  Those results revealed that the 
appellant was functioning within the average range of 
intelligence.  Relative strengths were in the areas of short-
term memory and understanding of interpersonal relationships.  
It appeared that his concentration was impaired and his 
general fund of knowledge was low.  His integrative ability 
was limited.  Personality measures indicated impulsivity, 
overactivity, and irresponsibility.  Other supportive tests 
indicated shallow personal relationships and a disregard for 
the consequences of his actions.  In April 1975, it was 
determined that the appellant would be released.  Dr. Ogburn 
stated that the appellant's final diagnosis was depressive 
neurosis, which was felt to be secondary to marital conflict 
and loss of his family and children by divorce.

The appellant underwent a VA examination in August 1975.  He 
reported no seizures or loss of consciousness.

The appellant underwent a VA psychiatric evaluation in August 
1975.  The appellant stated that while stationed in Germany 
during service, he had a nervous breakdown.  He stated that 
he later started drinking.  He stated that later he went 
beserk because his marriage was in serious trouble.  The VA 
examiner stated that the appellant was oriented and in good 
contact.  He stated that the appellant had a good memory.  
The VA examiner stated that the appellant had a sense of 
severe level of depression in him with some anxiety as he 
faced the problem of unemployability with his health problem 
and his deep-lying hostility towards himself and others.  The 
VA examiner stated that the appellant's prognosis remained 
guarded as to the outcome of his problem.  The diagnosis was 
depressive neurosis with anxiety.

The appellant underwent a VA psychiatric evaluation in 
October 1976.  The appellant stated that he was restless, 
tended to explode easily, but would control himself.  He 
tended to be a loner, but was very dependent on his present 
marriage.  The appellant was described as tense and rarely 
looked at the examiner when he spoke.  The VA examiner stated 
that the appellant was clean shaven with a short haircut and 
a powerful build.  The appellant was cooperative, oriented, 
and in good contact.  The VA examiner stated that the 
appellant showed evidence of strong feelings, but generally 
only gave information as requested.  The appellant denied 
hallucinations, delusional systems, or paranoid reaction.  
His intelligence was in the upper median normal range.  He 
reported that when he was alone, he wanted to walk the floor 
and scream sentences in loud, abusive language.  The VA 
examiner stated that the appellant was "essentially an 
explosive personality."  The diagnosis was anxiety state in 
an explosive personality structure.  

The appellant underwent a VA examination in July 1993.  The 
appellant reported that he had a seizure disorder.  The VA 
examiner noted that the etiology of the seizures was 
difficult to assess and that the appellant reported multiple 
head traumas in the service while working on jet airplanes 
and that he had had a significant motor vehicle accident in 
1975 or 1978 (noting that the appellant could not remember 
when the accident occurred).  The appellant reported that at 
the time of the motor vehicle accident in 1975 or 1978, he 
sustained a head injury and lost consciousness.  Examination 
of the appellant revealed a blood pressure of 138/92 
(systolic/diastolic).  The appellant denied any medications 
for blood pressure control, but noted that he was on a low 
sodium diet.  He reported being on Tegretol and Klonopin for 
his seizure disorder.  His heart had a regular rhythm and 
rate without murmur.  Point of maximum impulse did not appear 
displaced and appeared to be at the midclavicular line.  
There was no evidence of swelling or edema on examination of 
the extremities.  He had good peripheral pulses throughout.  
The VA examiner entered a diagnosis of hypertension by 
history and noted "Doubt to be etiology for seizure 
disorder."

The appellant underwent a psychiatric evaluation in July 
1993.  The VA examiner stated that the appellant was "not 
altogether sure why he was referred for psychiatric 
evaluation because he claims he is not applying for 
disability for psychiatric reasons."  The appellant reported 
that his seizure disorder was service connected because he 
had had problems while he was still in service and that such 
was related to his high blood pressure and treatment for it.  
The appellant reported that during service he had problems 
with shaking and trembling and that he flared up easily and 
was referred for a psychiatric evaluation a couple of times.  
The appellant stated that he was diagnosed with 
schizophrenia, but the VA examiner noted that such diagnosis 
was not shown in the claims file.  The VA examiner noted that 
the appellant received indirect psychiatric treatment and 
that the records revealed that in 1964, he was found to be 
depressed and in 1970/71 the was prescribed valium for 
anxiety and various other complaints.  The appellant reported 
that he had shaking and nervousness when he would go into a 
rage and hit without knowing it.  The appellant reported that 
he had grand mal seizures but that during these seizures he 
had never broken any bones, been incontinent, or bit his 
tongue.  He stated that one time, he beat his chest so hard 
during a seizure that he had bruises on his chest.  The 
appellant stated that he had had no formal psychiatric 
treatment and denied any current psychiatric problems other 
than he was having problems with his memory.

The appellant reported that he had joined the Army from 1959 
through 1964 and then the Air Force from 1967 to 1974, at 
which time he reported that he received a medical discharge.  
The VA examiner stated that such was not true and noted that 
the appellant had been discharged with an "under honorable 
conditions" because of behavior he had exhibited during 
service.  The VA examiner noted that the appellant reported 
he had been involved in a motor vehicle accident in which he 
sustained a concussion.  The appellant stated that he lost 
consciousness for a period of time.  The appellant further 
reported that in 1986, while working in a grocery store, he 
was shot through the neck during a robbery in the store.  She 
stated that the bullet went through and through, and that 
there were no significant injuries.

The VA examiner stated that the appellant was casually 
dressed and groomed and was rather distant and nonchalant.  
His speech was clear and coherent.  He did not exhibit overt 
signs or symptoms of a psychosis.  He denied ever having 
hallucinations or delusions of any kind.  His affect was flat 
and blunted, and he did not exhibit much expression or 
emotions during the interview.  He denied feeling depressed 
or anxious.  He had some reduction in psychomotor activity 
and responded to questions in a very slow, obsessive manner.  
He was not suicidal or homicidal.  He was oriented times 
three, but was unable to name the current president.  He was 
unable to do serial sevens, but was able to do serial threes.  
He was only able to recall one out of three objects.  The VA 
examiner noted that there were problems with remote memory 
and that the appellant laughed inappropriately at times 
during the interview.  He was concrete in his thought 
processes, and his judgment and insight were fairly impaired.

The VA examiner stated that in his opinion, the appellant's 
problems, which were psychiatric and neurological, started in 
service and that over the course of the years, that the 
diagnosis became clear.  The VA examiner stated, "Some of 
[the appellant's] symptoms which may have been considered 
psychiatric in nature, could very well have been due to the 
complex partial seizures, the rage reactions, absans, etc."  
The VA examiner stated that on Axis I, he would enter a 
diagnosis of an organic personality disorder and on Axis III 
partial complex seizures.  The VA examiner made the following 
conclusion:

[The appellant's] history is very 
complex.  He did seem to have some 
problems in the service of a psychiatric 
nature, and in fact was prescribed Valium 
in 1970.  He was arrested in 1974 for 
lewd and la[s]civious acts and went to 
Chatahoochie Florida [S]tate hospital[,] 
where he received treatment . . . .  
Since then[,] he has had no psychiatric 
treatment.  However[,] he has had 
symptoms of shaking, jerking and also 
episodic rage reactions[,] which in my 
opinion, could very well be from the 
partial complex seizures which have been 
diagnosed by [a] local psychiatrist, even 
though his EEG is normal.  Therefore, in 
my opinion, this gentleman's psychiatric 
and seizure disorder is 
service[]connected[.  T]here is very good 
documentation in the records during his 
service that he did receive treatment for 
anxiety, shakiness and nervousness, 
muscle spasms and tics, etc.  In my 
opinion[,] his primary psychiatric 
diagnosis is organic personality disorder 
secondary to the partial complex 
seizures.  In my opinion[,] this 
gentleman is competent to handle his own 
funds.  This gentleman does have also 
evidence of dementia or memory and 
cognitive deficits, which again is very 
difficult to put an etiology on, part of 
it very well could be as a result of the 
partial complex seizure and also a motor 
vehicle accident in 1978.  However, I am 
unable to give a clear[-]cut distinction 
between how much of it is as a result of 
his organicity resulting from his 
epileptiform disorder and how much of it 
is residuals of the concussion in 1978.

The appellant underwent a second VA psychiatric evaluation in 
July 1993.  The VA examiner entered a diagnosis of schizoid 
personality disorder.

The appellant had an RO hearing in April 1994.  The appellant 
stated that he had been told that his seizure disorder was 
related to his hypertension.  He stated that whenever his 
blood pressure would go up, his face would turn red and he 
was told that he threw temper tantrums when this would occur.  
He stated that such occurred during service.  The appellant 
stated that he was given Valium in service, but he could not 
remember when he was first started on it nor could he 
remember why he was given Valium.  The appellant's wife 
stated that she had witnessed the seizures and that he would 
have a grand mal seizure about every five to six weeks and 
would have three mild one each day.  She stated that the 
first seizure occurred around May 1975.  The appellant's wife 
stated that the appellant first went to see a doctor about 
his seizure disorder in 1987 or 1988.  

In an April 1994 letter, Dr. Andrew K. Hodson stated that he 
had been following the appellant over the last several months 
regarding his seizure disorder and that the appellant's 
complex partial seizures were under relatively poor control 
at the time.  He stated, "His hypertension appears to be 
related to his seizures in that as his blood pressure becomes 
higher, he tends to have an increased seizure frequency."  
In a January 1995 letter, Dr. Hodson stated that the 
appellant had "a long history of seizure disorder associated 
with hypertension" and that since April 1994, the appellant 
had had no seizure activity.

In 1994, the appellant submitted lay statements from friends 
who stated that they had witnessed the appellant's seizures.  
In a June 1994 letter, a neighbor of the appellant's stated 
that she had known the appellant since 1972 and that he was 
always nervous around her.  Another neighbor reiterated the 
same information, stating that the appellant would stare off 
into space and was nervous all the time.  He stated that he 
had known the appellant since 1974.  In an April 1994 
statement, a former employer noted that the appellant had 
thrown temper tantrums, but did not indicate the year or 
years that such occurred.

In a September 1994 letter, the appellant's wife gave a 
summary of the appellant's medical history from the time she 
met him in 1975.

In a September 1995 statement, Dr. Peter D. Kuhlman stated 
that the appellant had been found to have a seizure disorder 
that was "definitely related to marked elevations in his 
blood pressure."  He stated that he had found that the 
appellant would develop the seizure disorder whenever his 
blood pressure was poorly controlled.

In August 1996, the Board remanded the claims to determine 
the etiology of the seizure disorder and psychiatric 
disorder.

The appellant underwent a VA psychiatric evaluation in 
October 1996.  The VA examiner noted that the appellant had 
severe cognitive deficits in memory and was repeatedly vague 
and was unable to give specific dates.  The appellant 
reported the automobile accident, but could not say when it 
occurred.  He could not remember when he was discharged from 
service.  The VA examiner stated that the appellant was 
appropriately dressed and hygienically clean.  He stated that 
the appellant avoided eye contact, and that his mood was 
slightly depressed.  There was no evidence of auditory or 
visual hallucinations, perceptual deficit, or psychosis.  The 
VA examiner stated that the appellant was neither homicidal 
or suicidal.  The VA examiner entered a diagnosis of organic 
brain syndrome with severe memory impairment, possibly due to 
head injury from car accident, "which needs confirmation."  
The VA examiner entered the following conclusion:

The patient does claim that he is 
currently suffering from seizure disorder 
but is unable to give any specific 
account, but I suspect the seizures may 
have been caused through the car accident 
that he had experienced [a] long time 
ago. . . .  As far as I can determine, 
there is no correlation between patient's 
hypertension and early seizure disorder 
since seizures do not cause hypertension.  
I do not believe that [the] patient's 
psychiatric complaints in the service are 
manifestations of seizure disorder, 
neither do I see any connection between 
early seizure disorder and his current 
psychiatric complaints.  I do not see any 
current psychiatric disorder other than 
organicity, and thus, I do not feel his 
service psychiatric complaints are 
related to his current psychiatric 
disorder.  In my opinion, I would 
disagree respectfully with Dr. J___'s 
report that he has organic personality 
disorder from partial complex seizures.  
I do feel this patient has organic brain 
syndrome with severe memory impairment[,] 
and I do not think it has anything to do 
with the activities of the service unless 
his head injury occurred during that 
time.

In an August 1997 letter, Dr. Kuhlman substantiated his 
determination that the appellant's seizure disorder was 
related to his hypertension.  He stated that when the 
appellant's hypertension was poorly controlled in April 1994, 
he documented seizure activity.  Once his blood pressure was 
under control, he had no further seizures.  He stated that 
the appellant was reevaluated by Dr. Hodson from a 
neurological standpoint and that Dr. Hodson agreed that there 
was a relationship between the seizure disorder and 
hypertension.  He stated he believed that Dr. Hodson had seen 
the appellant in September 1994 and that Dr. Hodson noted 
that the appellant's seizure disorder was under control 
because his blood pressure had remained normal on his 
antihypertensive medication.  He felt that there was adequate 
documentation that hypertension was related to the seizure 
disorder.  

The appellant underwent a VA neurological examination in 
September 1997.  The appellant reported that he had recurrent 
episodes of transient staring off into space with 
occasionally some rhythmic movements in the right upper 
extremity and that these episodes began in the early 1970's 
and were diagnosed as a seizure disorder with an abnormal 
EEG.  The appellant reported a head injury in his early 20's, 
when he was struck by a baseball.  He reported an automobile 
accident several years after the onset of the seizures.  The 
appellant and his wife stated that no etiology had been 
contributed to the seizures.  Neurological examination 
revealed a person who was oriented to person, place, and date 
and was able to name the president, but no predecessors.  He 
could recall one of three objects and did fairly well with 
serial sevens.  He did not attempt proverb interpretation.  
Cranial nerve function was normal and speech was fluent.  
Strength in the upper and lower extremities were full with 
normal sensation and symmetric reflexes.  Gait was normal.  
Plantars were downgoing bilaterally.

The VA examiner stated that he believed that the appellant 
had a partial complex seizure disorder and was taking the 
appropriate medication.  He stated that the etiology for the 
seizures was unclear, and he could not say whether there was 
a relationship to his head injury when he was struck with a 
baseball.  The VA examiner stated that the episodes of rage 
may well be part of the seizure disorder.  He stated that he 
was unable to explain any relationship between the 
appellant's hypertension and his seizure disorder, as there 
was no evidence of a stroke.

In October 1997, the appellant underwent a VA psychiatric 
evaluation.  The VA examiner stated that the appellant was a 
poor historian.  The VA examiner noted that he had reviewed 
the claims file.  The appellant was neatly dressed and 
groomed, and his affect was blunted.  Mood was not 
remarkable.  His speech was marked by interruptions, blocks, 
and the inability to find the proper words for what he was 
trying to say.  There was no evidence of hallucinations or 
delusions.  The appellant abstracted proverbs poorly.  He was 
oriented times three.  He remembered presidents and performed 
serial sevens very slowly.  He remembered three objects after 
five minutes.  The VA examiner noted that there were large 
gaps in his history.  The VA examiner entered a diagnosis of 
dementia.  The VA examiner stated that he was unable to 
determine the etiology of the appellant's dementia or the 
seizure disorder or the relationship between the seizures and 
the current psychiatric picture.  He stated that there was a 
history of multiple potential etiologies-an automobile 
accident in 1978, the history of severe alcoholism, and 
hypertension.

In September 1998, the Board solicited an opinion from a VA 
medical specialist.  The VA physician was asked to review the 
entire claims file and answer the following questions:

1.  Is there a relationship between the 
appellant's hypertension and his partial 
complex seizures?  Upon what medical 
evidence of record do you base your 
opinion?

2.  Is there a relationship between the 
appellant's psychiatric disorder and his 
partial complex seizures?  Upon what 
medical evidence of record do you base 
your opinion?

3.  Are the opinions suggesting a link 
supported by the evidence?

An opinion was received in November 1998.  The VA physician 
stated that he reviewed the 30 years of medical history in 
the claims file and summarized it in his report.  He noted 
that the appellant had normal electroencephalograms and a 
negative head MRI in 1988 and that the appellant was treated 
with multiple anticonvulsant medications without complete 
control of his spells.  He stated that he saw no example of 
the appellant being admitted for monitoring of the seizures 
to determine whether they were electrographic or psychogenic 
in etiology.  His determination was as follows:

There is no recognized direct correlation 
between chronic hypertension and 
seizures.  Acute spells of hypertension 
can provoke seizures associated with an 
encephalopathy.  This is not the history 
which is outlined in his medical records.  
The history is typical of complex partial 
or temporal lobe seizures, or it is also 
possible, given his history, that these 
are psychogenic in nature.  The exact 
etiology cannot be determined from the 
information available to me.

In any case, hypertension does not 
produce seizures by any recognized 
physiologic mechanism or pathological 
mechanism which would resemble the type 
that this gentleman claims.

Furthermore, it is far more likely that 
this kind of seizure is the sequelae of a 
head injury, and he did have a very 
significant head injury after his 
discharge from the military and just 
prior to the onset of these spells, which 
were felt in retrospect by the 
neurologist to have be[en] present f[ro]m 
at least 1978.

In summary, I do not understand the basis 
by which others have assumed that 
hypertension might be a partial cause in 
exacerbating or causing a seizure 
disorder.  I find no evidence that he has 
had hypertensive encephalopathy.  I find 
no evidence for imaging finds that ever 
indicate that he has had an injury to the 
brain (and it must be a cerebral cortical 
injury) which would result in epilepsy.

Therefore, his service-connected 
hypertension is unlikely in any way to be 
directly related to his spells, and no 
evidence is found in the C-file which 
would otherwise support this claim.


d.  Seizure disorder-direct service connection

The appellant claims that he developed a seizure disorder in 
service.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that his seizure 
disorder began in service.  In a July 1993 VA psychiatric 
evaluation report, the VA examiner stated that it was his 
determination that the appellant's seizure disorder was 
related to service.  

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that the July 1993 VA examiner's opinion, if accepted 
as true, is sufficient to establish a well-grounded claim for 
service connection for a seizure disorder.  38 U.S.C.A. 
§ 5107(a).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The Board finds that the preponderance of the evidence is 
against the appellant's claim that the seizure disorder is 
due to service.

The evidence in favor of the appellant's claim is the July 
1993 VA examination report.  The VA examiner reviewed the 
appellant's claims file and examined the appellant.  It was 
his determination that the psychiatric symptoms shown in 
service "could very well have been due to complex partial 
seizures, the rage reactions, absans, etc."  The VA examiner 
further stated that it was his opinion that the appellant's 
seizure disorder was service connected as there was evidence 
in the file that he received treatment for anxiety, 
shakiness, nervousness, muscle spasms, and tics.

However, the evidence against the appellant's claim is the 
October 1996 VA examination report.  There, the VA examiner 
refuted the July 1993 VA examiner's opinion.  That VA 
examiner stated that he did not believe that the appellant's 
psychiatric complaints in service were manifestations of a 
seizure disorder.  He added that, "In my opinion, I would 
disagree respectfully with [the July 1993 VA examiner's] 
report that he has an organic personality disorder from 
partial complex seizures."  The Board finds that the October 
1996 VA examiner's opinion to be more probative than the July 
1993 VA examiner's opinion.  This VA examiner had the 
opportunity to review the appellant's claims file and the 
July 1993 VA examination report, and it was his determination 
that the July 1993 VA examiner's opinion that the appellant's 
psychiatric manifestations in service were the result of a 
partial complex seizure disorder were incorrect.  There, he 
directly refuted the July 1993 VA examiner's finding, and the 
Board finds that such gives the October 1996 VA examiner's 
more probative weight than the July 1993 VA examiner's 
opinion.

Additionally, the Board finds that the October 1996 VA 
examiner's opinion is also consistent with the evidence of 
record.  It must be noted that the appellant was never 
diagnosed with a seizure disorder in service.  The appellant 
was seen by numerous examiners, including psychiatrists, in 
service and the examiners, who had an opportunity to examine 
the appellant and his manifestations at that time, did not 
enter a diagnosis of seizure disorder.  The Board finds that 
such evidence is against a finding that the appellant 
developed a seizure disorder in service and further 
substantiates the October 1996 VA examiner's opinion that the 
appellant's psychiatric manifestations in service were not 
manifestations of a seizure disorder.

Further, it must be noted that in the reports of medical 
history that the appellant completed in March 1959, December 
1960, March 1961, March 1963, December 1966, September 1967, 
and November 1971, he stated that he had not had epilepsy or 
fits.  When the appellant underwent a VA examination in 
August 1975, which was about one year following his discharge 
from service, he never reported having had seizures.  In the 
appellant's original claim for service connection, which was 
filed in November 1974, he did not file a claim for service 
connection for seizure disorder.  His silence, when otherwise 
speaking, tends to prove that a seizure disorder was not 
present in service.  The Board finds that the appellant's 
later statements that he had seizures while in service to be 
not credible as they are in direct conflict with statements 
he made contemporaneously in service prior to his filing a 
claim for service connection for seizure disorder.  
Therefore, the Board gives his statements and testimony that 
he had seizures in service no probative value.

In the October 1996 VA examination report, the VA examiner 
stated that he suspected that the appellant's seizures were 
caused by the 1978 automobile accident.  Such statement also 
goes against the appellant's claim that seizures were 
incurred in service.  The October 1996 VA examiner's opinion 
is substantiated by the December 1998 VA physician's opinion 
that "[I]t is far more likely that this kind of seizure is 
the sequelae of a head injury, as he did have a very 
significant head injury after his discharge from the military 
and just prior to the onset of these spells, . . . ."  The 
Board finds that such is evidence that goes against the 
appellant's claims that he developed seizures in service.

In September 1997 and October 1997 VA examination reports, 
the VA examiners stated that they could not determine the 
etiology of the seizures.  Such findings are neither for or 
against the appellant's claim.  

The United States Court of Appeals for Veterans Claims has 
recognized that the Board is not compelled to accept medical 
opinions; rather, if the Board reaches a contrary conclusion, 
it must state its reasons and bases and be able to point to a 
medical opinion other than the Board's own, unsubstantiated 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board has based its decision that the preponderance of 
the evidence is against the July 1993 VA examiner's 
determination that the psychiatric manifestations in service 
were manifestations of a seizure disorder on the October 1996 
VA examiner's opinion, the service medical records, the 
appellant's own contemporaneous statements in service, and 
the December 1998 VA physician's opinion for the reasons 
stated above.  See id.  

Finally, the appellant and his wife have stated that the 
appellant's developed seizures within one year following 
service.  Friends of the appellant's have implied that they 
saw the appellant have seizures while the appellant was in 
service.  The appellant, his wife, and his friends are not 
competent to state the etiology of the appellant's seizure 
disorder, as that requires a medical opinion.  Espiritu, 2 
Vet. App. at 494.

The preponderance of evidence is against the appellant's 
claim for service connection for seizure disorder, and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b).

e.  Seizure disorder-secondary service connection

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that he has a seizure 
disorder due to his service-connected hypertension.  The 
appellant is currently service connected for hypertension.  
In April 1994, Dr. Hodson stated that the appellant's 
hypertension seemed to be related to the appellant's blood 
pressure in that he would have increased seizure activity 
with higher blood pressure.  In a January 1995 letter, Dr. 
Hodson stated that the appellant had a long history of 
seizure disorder associated with hypertension.  In September 
1995, Dr. Kuhlman stated that the appellant had been found to 
have a seizure disorder that was definitely related to marked 
elevations in his blood pressure.  

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that Drs. Hodson's and Kuhlman's opinions, if accepted 
as true, are sufficient to establish a well-grounded claim 
for service connection for a seizure disorder as being 
secondary to service-connected hypertension.  38 U.S.C.A. 
§ 5107(a).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The Board finds that the preponderance of the evidence is 
against the appellant's claim that the seizure disorder is 
proximately due to or the result of the service-connected 
hypertension.

The evidence in favor of the appellant's claim are Drs. 
Hodson's and Kuhlman's opinions.  Dr. Hodson's determination 
has not been shown to be as definite as Dr. Kuhlman's.  Dr. 
Hodson, in April 1994, stated that the appellant's 
hypertension "appear[ed]" to be related to his seizures in 
that as his blood pressure became higher, the appellant 
tended to have an increased seizure frequency.  He stated in 
a January 1995 letter that the appellant had a long history 
of seizure disorder associated with hypertension.  Dr. 
Kuhlman has stated that the appellant's seizure disorder was 
"definitely related to marked elevations in his blood 
pressure."  He stated that he found that the appellant would 
develop the seizure disorder whenever his blood pressure was 
poorly controlled.  He noted in an August 1997 letter that he 
documented such in April 1994, when the appellant's blood 
pressure was poorly controlled.  It is these two opinions 
that established that the appellant's claim was well grounded 
and offer positive evidence that the appellant's seizure 
disorder is proximately due to or the result of service-
connected hypertension.

However, the Board finds that the evidence against the 
appellant's claim outweighs the evidence for the appellant's 
claim.  In July 1993, the appellant underwent a VA 
examination.  Although the VA examiner did not explain the 
diagnosis, he stated that the appellant had hypertension and 
noted, "Doubt to be etiology for seizure disorder."  
Additionally, the appellant underwent a VA examination in 
October 1996.  The VA examiner stated that he suspected that 
the seizures were caused by a car accident that the appellant 
had experienced a long time ago.  The VA examiner stated 
specifically that as far as could be determined, there was no 
correlation between the appellant's hypertension and early 
seizure disorder.

Most importantly, in the November 1998 VA physician's 
opinion, he stated that there was no recognized direct 
correlation between chronic hypertension and seizures.  He 
noted that acute spells of hypertension could provoke 
seizures associated with an encephalopathy, but stated that 
such history had not been shown in the appellant's medical 
records.  The VA physician stated that hypertension did not 
produce seizures by any recognized physiologic mechanism or 
pathological mechanism which would resemble the type that the 
appellant claims he has.  He added that he did not understand 
the basis by which others had assumed that hypertension might 
be a partial cause in exacerbating or causing a seizure 
disorder.  He stated, "I find no evidence that he has had 
hypertensive encephalopathy.  I find no evidence for imaging 
finds that ever indicate that he has had an injury to the 
brain [] which would result in epilepsy."  His conclusion 
was that the appellant's service-connected hypertension was 
not related to the appellant's seizure disorder and that 
there was no evidence in the claims file to otherwise support 
the claim.

The Board finds that the negative evidence preponderates the 
positive evidence.  Specifically, the November 1998 VA 
physician's opinion.  That VA physician noted specifically 
that he had reviewed the appellant's claims file in its 
entirety.  He summarized the evidence in the claims file.  
Dr. Hodson and Dr. Kuhlman did not submit medical records to 
substantiate their findings that a relationship between 
seizure disorder and hypertension was shown.  They made 
conclusory statements, stating only that the appellant would 
develop seizures when his blood pressure was not controlled.  
Dr. Kuhlman stated that he had documented such in April 1994.  
Based on medical principles, the VA physician stated that a 
correlation between seizures and hypertension was not 
recognized.  He added that hypertension did not produce 
seizures by any recognized physiologic mechanism or 
pathological mechanism which would represent the type that 
the appellant claimed.  The Board gives such thorough 
findings by the VA physician more probative weight than Drs. 
Hodson's and Kuhlman's conclusory statements.  Along with the 
VA physician's opinion are the July 1993 and October 1996 VA 
examination reports, which substantiate the VA physician's 
determination that the seizure disorder is not related to the 
appellant's hypertension.  

In September 1997 and October 1997 VA examination reports, 
the VA examiners stated that they could not determine the 
etiology of the seizures.  Such findings are neither for or 
against the appellant's claim.  

The United States Court of Appeals for Veterans Claims has 
recognized that the Board is not compelled to accept medical 
opinions; rather, if the Board reaches a contrary conclusion, 
it must state its reasons and bases and be able to point to a 
medical opinion other than the Board's own, unsubstantiated 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board has based its decision that the preponderance of 
the evidence is against Drs. Hodson's and Kuhlman's opinion 
that the appellant's seizure disorder is related to his 
hypertension on the VA physician's opinion and the July 1993 
and October 1996 VA examiners's opinions for the reasons 
stated above.  See id.  The Board notes that the Court has 
not adopted a treating physician rule which gives the 
opinions of treating physicians greater weight in evaluating 
veterans' claims and which would give Drs. Hodson's and 
Kuhlman's opinions more probative weight than that of the VA 
examiners and the VA physician.  See Harder v. Brown, 5 Vet. 
App. 183, 189 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).

Finally, the appellant and his wife have stated that the 
appellant's seizure disorder is related to his hypertension.  
The appellant and his wife are not competent to state the 
etiology of the appellant's seizure disorder, as that 
requires a medical opinion.  Espiritu, 2 Vet. App. at 494.

The preponderance of evidence is against the appellant's 
claim for service connection for seizure disorder, as 
secondary to service-connected hypertension, and there is no 
doubt to be resolved. 38 U.S.C.A. § 5107(b).

f.  Psychiatric disorder

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that he developed a 
psychiatric disorder in service.  In a July 1993 VA 
psychiatric evaluation report, the VA examiner stated that it 
was his determination that the appellant's psychiatric 
disorder was related to service.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that the July 1993 VA examiner's opinion, if accepted 
as true, is sufficient to establish a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5107(a).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The Board finds that the preponderance of the evidence is 
against the appellant's claim that a psychiatric disorder is 
due to service.  

In the July 1993 VA examination report, the VA examiner 
entered a diagnosis of organic personality disorder and 
stated that he believed that the appellant's psychiatric 
problems were service connected.  This supports the 
appellant's claim that he developed a psychiatric disorder in 
service.  However, when the opinion is read more closely, the 
VA examiner stated that the appellant's organic personality 
disorder was a result of partial complex seizures.  
Specifically, the VA examiner stated, "Therefore, his 
primary psychiatric diagnosis would be an organic personality 
disorder and on Axis III, partial complex seizures which 
primarily account for the organic personality disorder . . . 
."  The VA examiner reiterated, "In my opinion, his primary 
psychiatric diagnosis is organic personality disorder 
secondary to the partial complex seizures.  Here, because the 
Board has determined that the preponderance of the evidence 
is against a finding that a seizure disorder was incurred or 
aggravated in service, the July 1993 VA examiner's opinion 
that the appellant has organic personality disorder due to 
partial complex seizures does not assist the appellant's 
claim for service connection for a psychiatric disorder.  
Such evidence does not support the appellant's claim.

In the October 1996 examination report, the VA examiner 
stated, "I do not see any current psychiatric disorder other 
than organicity, and thus I do not feel his service 
psychiatric complaints are related to his current psychiatric 
disorder."  The VA examiner stated that he felt that the 
appellant had organic brain syndrome, but that such did not 
have anything to do with the appellant's service.  Such 
evidence is against the appellant's claim that organic brain 
syndrome was incurred in or aggravated by service.

Although the appellant and his wife have stated that the 
appellant has a psychiatric disorder that is related to 
service, they are not competent to state the etiology of the 
appellant's psychiatric disorder, as that requires a medical 
opinion.  Espiritu, 2 Vet. App. at 494.

The preponderance of evidence is against the appellant's 
claim for service connection for organic personality disorder 
and organic brain syndrome, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

Additionally, the appellant has been given diagnoses of 
sexual deviation and exhibitionism, depressive neurosis, 
anxiety state in an explosive personality structure, and 
dementia.  Such claims for service connection are not well 
grounded.  See Caluza, supra.  Although the appellant has 
been given post service diagnoses of anxiety neurosis, 
anxiety state in an explosive personality structure, and 
dementia, no competent medical professional has related such 
diagnoses to service.  See Caluza, supra.  Thus, the claims 
for service connection for sexual deviation and 
exhibitionism, depressive neurosis, anxiety state in an 
explosive personality structure, and dementia are not well 
grounded.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in November 1993and a supplemental 
statements of the case in August 1994 and January 1998.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.

Although the RO did not specifically state that it denied the 
appellant's service connection claims for sexual deviation 
and exhibitionism, depressive neurosis, anxiety state in an 
explosive personality structure, and dementia on the basis 
they were not well grounded, the Board concludes that this 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the issue of 
service connection for sexual deviation and exhibitionism, 
depressive neurosis, anxiety state in an explosive 
personality structure, and dementia on a different legal 
basis than the RO did.  When the Board, in a decision, 
addresses a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the Board 
concludes that the appellant has not been prejudiced by this 
decision.  It has considered the same law and regulations and 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, supra.  The result 
is the same.

The Board notes that the appellant was diagnosed with a 
schizoid personality disorder in a July 1993 psychiatric 
evaluation.  It must be noted that a personality disorder is 
not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (1998).  As such, a claim for service 
connection for schizoid personality disorder is without legal 
merit.  Beno v. Principi, 3 Vet. App. 439, 441 (1995).

II.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for hypertension is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for hypertension was granted by means of a 
March 1977 rating decision and assigned a 10 percent 
disability evaluation.  

In an April 1993 VA outpatient treatment report, the 
appellant's blood pressure was reported as 150/90 
(systolic/diastolic).  Sitting down, blood pressure in the 
right arm was 130/85 and blood pressure in the left arm was 
130/82.  In May 1993, the appellant's blood pressure was 
150/80 and 130/90 sitting down.  In July 1993, the appellant 
underwent a VA examination.  The appellant denied any current 
heart disease manifested by chest pains, shortness of breath, 
orthopnea, or any other similar symptoms.  His blood pressure 
sitting down was 138/92.  He denied being on amy medication 
for blood pressure, but stated that he was on a low sodium 
diet.  His heart had a regular rate and rhythm without 
murmur.  Point of maximum impulse was not displaced and 
appeared to be at the midclavicular line.  There was no 
evidence of swelling or edema on examination of the 
extremities.  The appellant had good peripheral pulses 
throughout.  The diagnosis entered was hypertension by 
history.  A chest x-ray taken at that time revealed that the 
heart size was normal.  There was no definite cardiopulmonary 
disease.

In an August 1993 private medical record from Dr. Michael 
Caselnova, the appellant reported that he had been checking 
his blood pressure at the wellness center and that it had 
been running high over the last month or two.  He reported no 
chest pains, palpitations, pedal edema, or shortness of 
breath.  Dr. Caselnova reported that appellant's blood 
pressure at 146/100 and noted that he had reviewed the 
appellant's blood pressure readings and that most of them 
were in the 146/100 range.  Heart sounds were normal.  The 
impression was hypertension.  In September 1993, the 
appellant denied shortness of breath, chest pain, 
palpitations, and edema.  His blood pressure was 140/98 and a 
repeat pressure was 136/90.  Heart sounds were normal.  The 
impression was hypertension, "fair control."

In a March 1994 private medical record from Dr. Peter D. 
Kuhlman, he reported that the appellant complained of 
atypical chest pains and numbness in his left arm and 
shoulder.  The appellant stated that the chest pains were not 
necessarily exertional and could come on at any time.  Dr. 
Kuhlman stated that the appellant did not have any classic 
exertional angina, but that he had significant risk factors 
and noted that the appellant had hypertension.  Dr. Kuhlman 
noted that the appellant had never had a cardiac event.  
Blood pressure was 140/100.  There were no bruits over the 
supra-clavicular or infra-clavicular areas.  Heart 
examination revealed an S4 gallop only.  Dr. Kuhlman stated 
that the appellant walked on the treadmill for seven minutes 
and attained 85 percent of his maximum heart rate with no 
chest pain and no EKG changes.  He stated that such was a 
normal stress test.  The maximum workload attained was 7 
METs.  Dr. Kuhlman stated that the appellant's blood pressure 
needed to be controlled.  He stated that the appellant had 
shown him a log of his blood pressures from home and that 
50 percent of them were "significantly abnormal."  

In April 1994, Dr. Kuhlman reported the appellant's blood 
pressure as 134/100.  He stated that the appellant's blood 
pressure at home had been running about the same level.  Dr. 
Kuhlman noted that the appellant had been started on 
medication for better blood pressure control.  

The appellant had an RO hearing in April 1994.  The appellant 
stated that he was currently on medication for hypertension.  
He stated that his private physician, Dr. Kuhlman had told 
his wife that the appellant may have an enlarged heart.  He 
stated that he had seen Dr. Kuhlman only one time.  The 
appellant's wife did not testify as to the appellant's 
hypertension.  The appellant submitted a card from the 
Wellness Center in East Pasco Medical Center which reported 
blood pressure readings.  The month and the day are reported, 
but the year is not.  The appellant could not remember when 
he was last there at the Wellness Center.  He stated that he 
would sometimes go twice a day-in the morning and in the 
afternoon-to have his blood pressure taken.  The results 
were as follows:

7/19		142/98
7/23		138/90
7/27		180/110
7/28		148/100	152/100
7/29		140/100	148/88
7/30		138/90	130/84
8/2		150/100
8/4		140/100	144/100
8/6		138/102
8/11		140/100
8/16		138/80	168/100
8/24		140/80
8/25		130/90

In September 1994, Dr. Kuhlman noted that the appellant's 
blood pressure was much better controlled.  His blood 
pressure was 118/88.  Examination of the heart revealed 
regular rhythm without murmur or gallops.  The assessment was 
that the appellant was stable from a cardiovascular 
standpoint.  He stated that blood pressure was controlled.  
In a September 1995 letter, Dr. Kuhlman stated that the 
appellant had "significant hypertensive heart disease" and 
was presently on medication to control this.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

In the September 1993 rating decision on appeal, the RO 
reviewed the appellant's claim for hypertension under the old 
rating criteria for hypertensive vascular disease (essential 
arterial hypertension).  The rating criteria for the 
cardiovascular system were amended in January 1998.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  In a January 1998 supplemental statement 
of the case, the RO considered the appellant's claim for an 
increased evaluation for hypertension under the new criteria.

Under the old regulations, when hypertensive vascular disease 
(essential arterial hypertension) is manifested by diastolic 
pressure predominantly 130 or more and severe symptoms, a 60 
percent evaluation is assigned.  38 C.F.R. Part 4, Diagnostic 
Code 7101 (1997).  For diastolic pressure predominantly 120 
or more and moderately severe symptoms, a 40 percent 
evaluation is assigned.  Id.  If diastolic pressure is 
predominantly 110 or more with definite symptoms, a 
20 percent evaluation is assigned.  Id.  When diastolic 
pressure is predominantly 100 or more a 10 percent evaluation 
is assigned.  Id.  (Note 1: For the 40 percent and 60 percent 
evaluations, there should be careful attention to diagnosis 
and repeated blood pressure readings.)  Id.  (Note 2: When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.)  Id.

Under the new regulations, when hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is 
manifested by diastolic pressure predominantly 130 or more, a 
60 percent evaluation is assigned.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1998).  For diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  Id.  If diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more, a 
20 percent evaluation is assigned.  Id.  When diastolic 
pressure is predominantly 100 or more, or systolic pressure 
of 160 or more, or minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more 
without requires continuous medication for control, a 
10 percent evaluation is assigned.  Id.

The Board notes that in a September 1995 statement, Dr. 
Kuhlman stated that the appellant had hypertensive heart 
disease; however, he did not enter clinical findings which 
would substantiate such a diagnosis.  In fact, in March 1994, 
he stated that the appellant walked on a treadmill for seven 
minutes and attained 85 percent of his maximum heart rate 
with no chest pain and no EKG changes and that "[t]his was a 
normal stress test."  He further stated that he could not 
find any evidence of coronary disease and stated that it was 
his opinion that the appellant's chest pain was noncardiac.  
In September 1994, Dr. Kuhlman examined the appellant and 
stated that he was "[s]table from a cardiovascular 
standpoint" and that the appellant's blood pressure was 
controlled.  Regardless of the lack of clinical findings, Dr. 
Kuhlman has entered a diagnosis of hypertensive heart 
disease, and there is no competent evidence in the record to 
refute such diagnosis.  Thus, the Board finds that the 
appellant's service-connected hypertension should be 
evaluated also under Diagnostic Code 7007.

Under the old criteria, hypertensive heart disease with 
definite signs of congestive heart failure and more than 
sedentary work is precluded warrants a 100 percent disability 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 7007 
(1997).  A 60 percent evaluation is warranted if there is 
marked enlargement of the heart (confirmed by roentgenogram), 
or there is an apex beat beyond the midclavicular line, with 
sustained diastolic hypertension with diastolic blood 
pressure readings of 120 or more, which may later have been 
reduced, dyspnea on exertion and more than light manual labor 
is precluded.  Id.  A 30 percent evaluation is warranted for 
hypertensive heart disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  Id.

Under the new criteria, a 100 percent evaluation is warranted 
when there is chronic congestive heart failure, or a workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. Part 4, Diagnostic Code 7007 (1998).  A 
60 percent evaluation is warranted when there is more than 
one episode of acute congestive heart failure in the past 
year or workload that is greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  A 30 percent evaluation is warranted when a workload 
greater than 5 METs but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-ray.  Id.  A 
10 percent evaluation is warranted when a workload greater 
than 7 METs but not greater than 10 METs that results in 
dyspnea, fatigue, angina, dizziness or syncope; or continuous 
medication is required.  Id.  

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for hypertension under Diagnostic Code 7101.  The 
appellant's diastolic blood pressure has ranged from 80 to 
110.  Only two of the 30 blood pressure readings reported 
have been above 100.  Thus, under both the old criteria and 
the new criteria under Diagnostic Code 7101, the appellant's 
service-connected hypertension would fall within the 
10 percent disability evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 7101 (1997 & 1998).  Specifically, Dr. 
Kuhlman determined that medication was necessary to control 
the appellant's hypertension.  Additionally, the appellant's 
systolic pressure has been below 160.  In fact, the highest 
the systolic pressure has been 150.  Such medical findings 
are consistent with a 10 percent evaluation under both the 
old and new criteria.  See id.

Considering the appellant's hypertension under the old and 
new criteria for Diagnostic Code 7007, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation.  Under the old criteria for Diagnostic Code 7007, 
a 10 percent disability evaluation was not available.  See 
38 C.F.R. Part 4, Diagnostic Code 7007 (1997).  Under the new 
criteria for Diagnostic Code 7007, a 10 percent evaluation is 
assigned for workload greater than 7 METs but not greater 
than 10 METs which results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication required.  
38 C.F.R. Part 4, Diagnostic Code 7007 (1998).  The appellant 
underwent a stress test in March 1994.  The reported METs was 
7, which would not provide the appellant any more than a 
10 percent disability evaluation under the new criteria for 
Diagnostic Code 7007.  See id.  

An evaluation in excess of 10 percent is not warranted.  The 
appellant's diastolic pressure readings, as noted above, are 
either 100 or less (only two were above 100), and therefore 
are not predominantly 110 or more to warrant a 20 percent 
evaluation under both the old and new criteria.  See 
38 C.F.R. Part 4, Diagnostic Code 7101 (1997 & 1998).  
Further, the appellant's systolic pressure readings are all 
well blow 200, and thus would not warrant a 20 percent 
evaluation under the new criteria.  See 38 C.F.R. Part 4, 
Diagnostic Code 7101 (1998).  As to Diagnostic Code 7007, 
although the appellant has had 13 out of 30 blood pressure 
readings of 100 or more, the evidence has not shown that the 
appellant has either a definitely enlarged heart or moderate 
dyspnea on exertion.  See 38 C.F.R. Part 4, Diagnostic Code 
7007 (1997).  Chest x-rays taken in July 1993 revealed no 
definite active cardiopulmonary disease.  The heart was 
reported as "normal in size."  The Board is aware that the 
appellant stated that he thought Dr. Kuhlman had told his 
wife that the appellant may have had an enlarged heart; 
however, Dr. Kuhlman's private medical records do not show 
such finding.  In fact, Dr. Kuhlman's private medical records 
show findings that indicate that the appellant's heart size 
is normal.  In addition, there is no competent evidence that 
the appellant has experienced a myocardial infarction.  The 
appellant has not reported any complaints of moderate dyspnea 
on exertion.  As to the new criteria, the March 1994 stress 
test revealed a workload of 7 METs.  As stated above, 7 METs 
would not warrant an evaluation in excess of 10 percent under 
the new criteria.  See 38 C.F.R. Part 4, Diagnostic Code 7007 
(1998).

The appellant is competent to report his symptoms.  To the 
extent that he has stated and testified that his hypertension 
is worse than the current evaluation contemplates, the Board 
finds that the medical findings do not support an evaluation 
in excess of 10 percent.  In fact, Dr. Kuhlman stated in 
September 1994 and August 1997 that the appellant's blood 
pressure was under control.  It must be noted that when the 
appellant was examined in July 1993, he denied any heart 
disease manifested by chest pains, shortness of breath, 
orthopnea, or any other similar symptoms.  His current 
complaints that his hypertension has worsened are not 
credible.  The Board attaches far greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the appellant's statements and testimony, even if sworn, 
in support of a claim for monetary benefits.  Accordingly, 
the appellant's hypertension is no more than 10 percent 
disabling.  



ORDER

Service connection for seizure disorder is denied.  Service 
connection for psychiatric disorder, to include organic 
personality disorder, organic brain syndrome, sexual 
deviation and exhibitionism, depressive neurosis, anxiety 
state in an explosive personality structure, and dementia is 
denied.  An increased evaluation for hypertension is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

